 



Exhibit 10.25
DEFERRAL AGREEMENT
Karl W. Singer
The TVA Board of Directors has approved your participation in TVA’s Long-Term
Deferred Compensation Plan (Plan) under the following terms:

               
Annual deferred compensation credits:
  $200,000     Vesting Date(s)   Vesting Amount
Duration of deferral agreement:
  5 years          
First compensation credit:
  $200,000 (10/01/2004)     09/30/2007   1/2 of current account balance
Second compensation credit:
  $200,000 (10/01/2005)     09/30/2008   1/2 of current account balance
Third compensation credit:
  $200,000 (10/01/2006)     09/30/2009   Balance of account
Fourth compensation credit:
  $200,000 (10/01/2007)          
Fifth and final compensation credit:
  $200,000 (10/01/2008)          
Total credits over deferral period:
  $1,000,000          
Expiration data:
  09/30/2009          

Please read the following provisions carefully and indicate your approval by
signing at the designated place below.
As a participant in the Plan, I hereby agree to be bound by the following terms
and conditions:
In consideration of this new agreement and in recognition of the new position to
which I have recently been selected, TVA agrees to transfer the balance of my
current Long Term Deferred Compensation Plan account to my Merit Incentive
Supplemental Retirement Income Plan (MISRIP) account and I agree that all rights
and obligations under the deferral agreement, which I signed on August 13, 2001,
are hereby extinguished.
Annual deferred compensation credits as stated above will be made to an account
in my name for a period of five years, beginning on October 1, 2004, and ending
in fiscal year 2009, provided that I remain employed by TVA through
September 30, 2009. I shall be entitled to compensation credits including
interest and returns on the vesting dates as stated in the above schedule
provided that I am employed by TVA through the vesting period. Upon completion
of each vesting period, the amount stated above will be paid to me in a lump sum
unless I elect below to have the amount transferred to an account in TVA’s Merit
Incentive Supplemental Retirement income Plan (MISRIP).
I understand that I must be an employee of TVA at the time of the vesting dates
stated above, or no payments or transfers under the Plan will be made by TVA,
and any credits to my account will be extinguished. However, in the event that
TVA terminates my employment during the term of this agreement through no act or
delinquency of my own, this agreement is terminated as of the date of my
termination and no further credits will be made under it. Within 30 days of my
termination, my remaining account balance, including interest or return as
provided below, shall be paid to me in a lump sum. If TVA terminates my
employment for cause prior to any vesting date, no further payments will be made
and my account balance will be extinguished. In the event of my death during the
term of this agreement, my current account balance will be paid to the person
identified on my beneficiary designation form or, in the absence of such
designation, to my estate.
Interest will be credited to the balance reflected in my deferral account on the
same basis as interest is calculated and credited under MISRIP. In the
alternative, I may choose to have my balance adjusted based on the return of the
funds I select under the same conditions as are contained in MISRIP. I
understand that I am solely responsible for the risk associated with any return
elections that I make.
The Plan may be amended or discontinued by the Board at any time. If the Board
elects to discontinue the Plan, any credits to my account as of the date of
termination of the Plan will be paid to me within 30 days of Plan termination.
Please elect one of the following options for payment upon fulfillment of the
vesting requirements:

      û Vesting amount stated above to be paid to me in a lump sum         o
Vesting amount stated above to be transferred to TVA MISRIP account

I understand that nothing contained in this agreement shall be construed as
conferring the right to continue in the employment of TVA as an executive or in
any other capacity and that the payment election I have made is final (not
revocable).

             
/s/ Karl W. Singer
 
Participant
      5/2/04
 
Date    
 
           
 
           
/s/ John E. Long, Jr.
 
Chief Officer
      5/7/04
 
Date    

 